DISMISS and Opinion Filed August 2, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00697-CV

                         IN RE PUMPCO, INC, Relator

           Original Proceeding from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-20-02772-E

                        MEMORANDUM OPINION
               Before Justices Osborne, Partida-Kipness, and Smith
                           Opinion by Justice Osborne
      Before the Court is relator Pumpco, Inc.’s Unopposed Motion to Dismiss

Petition for Writ of Mandamus. In its motion, relator informs the Court that relator

and real party in interest Anastacio Rodriguez have settled this matter. Accordingly,

we grant the motion and dismiss this original proceeding.




                                           /Leslie Osborne/
220697f.p05                                LESLIE OSBORNE
                                           JUSTICE